                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

  UNITED STATES OF AMERICA,                      §
                                                 §
                           Plaintiff,            §
                                                 §
  v.                                             §          CASE NO. 7:20-CV-412
                                                 §
  0.723 ACRES OF LAND, MORE OR LESS,             §
  SITUATE IN STARR COUNTY, STATE                 §
  OF TEXAS; AND VALLEY LAND FUND,                §
  INC., ET AL.,                                  §
                                                 §
                                                 §
                          Defendants.            §

            JOINT MOTION TO STAY CONDEMNATION PROCEEDINGS

       Defendant VALLEY LAND FUND, INC., and Plaintiff UNITED STATES OF

AMERICA (the “Parties”) file this Joint Motion to Stay Condemnation Proceedings and would

respectfully show the Court as follows:

       This is a statutory condemnation proceeding by which the United States of America (the

“Government”) seeks to acquire real property in fee simple from Defendants for construction of a

border barrier and related appurtenances. The Government has filed a Complaint in Condemnation

(Dkt. #1) and a Declaration of Taking (Dkt. #2) and deposited the Government’s estimate of just

compensation.

       On January 20, 2021, President Biden was inaugurated and following his inauguration he

signed an executive Order entitled Proclamation on the Termination of Emergency With Respect

To The Southern Border Of The United States And Redirection of Funds Diverted to Border Wall

Construction (the “Proclamation”). See Exhibit A, Proclamation on the Termination of

Emergency. With Respect To The Southern Border Of The United States And Redirection of
Funds Diverted to Border Wall Construction, 2021 WL 197402 (January 20, 2021), available at

https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/proclamation-

termination-of-emergency-with-respect-to-southern-border-of-united-states-and-redirection-of-

funds-diverted-to-border-wall-construction/. The Court can take judicial notice of the

Proclamation and Defendant requests the Court take judicial notice of the Proclamation. See

FED.R. EVID. 201 (b).

       Among other things, the Proclamation provides as follows:

       (a)     The Secretary of Defense and the Secretary of Homeland Security, in consultation
       with the Director of the Office of Management and Budget, shall direct the appropriate
       officials within their respective departments to:

               (i)    pause work on each construction project on the southern border wall, to the
               extent permitted by law, as soon as possible but in no case later than seven days
               from the date of this proclamation

       ***

       (b)    The pause directed in subsection (a)(i) of this section shall apply to wall projects
       funded by redirected funds as well as wall projects funded by direct appropriations. . . .

Exhibit A, Proclamation.

       “[E]xecutive orders clearly carry the force and effect of law if they are issued pursuant to

constitutional or statutory authority.” Legal Aid Soc. of Alameda Cty. v. Brennan, 381 F. Supp.

125, 130 (N.D. Cal. 1974), aff'd in part, 608 F.2d 1319 (9th Cir. 1979) (“This particular executive

order and its direct antecedents have consistently been held to be based on statutory authority

resting with the President to provide for procurement, utilization, and management of government

property.” (citing Contractors Ass'n of Eastern Pennsylvania v. Secretary of Labor, 442 F.2d 159,

166-171 (3d Cir.), cert. denied, 404 U.S. 854, 92 S.Ct. 98, 30 L.Ed.2d 95 (1971); Farkas v. Texas

Instrument, Inc., 375 F.2d 629, 632 n. 1 (5th Cir.), cert. denied, 389 U.S. 977, 88 S.Ct. 480, 19

L.Ed.2d 471 (1967)). The Proclamation orders that all construction work on the border wall project
should “pause” and the Defendants seek an order from the Court to ensure that all construction

work is “pause[d]” pursuant to the Proclamation.

        Additionally, Defendant anticipates the Proclamation, and Government action following

the ordered pause in the border wall project, is very likely to cause a change in the project. Any

change in the project could have dramatic impacts on the possession and valuation issues the

parties will litigate.

        So as to avoid unnecessary expenses associated with expert witnesses that have been or

will be retained to consider value-related issues on the subject property and any subsequent change

in the border wall project, the Defendants request that the Court order a one hundred twenty (120)

day stay in these condemnation proceedings.

        “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); Nevada v. United States Dep’t

of Labor, 227 F. Supp.3d 696, 698 (E.D. Tex. 2017) (“A district court has broad discretion to stay

proceedings in the interest of justice and to control its docket.”). It would be in the interest of

justice to stay these proceedings, including the interests of both parties and the interest of judicial

efficiency to the Court. See Cheney v. U.S. Dist. Court for Dist. of Columbia, 542 U.S. 367, 385

(2004) (reasoning that “‘the high respect that is owed to the office of the Chief Executive. . . is a

matter that should inform the conduct of the entire proceeding, including the timing and scope of

discovery’” (quoting Clinton v. Jones, 520 U.S. 681, 707 (1997))).

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that their Motion to Stay

Condemnation Proceedings be granted, and the United States shall provide a status report updating
the Court at the end of the stay period, and granted for such other and further relief to which they

may show themselves to be justly entitled.

Respectfully submitted,


Dated: March 26, 2021

                                              Respectfully submitted,

                                                 /s Victor Rodriguez
                                              Victor Rodriguez
                                              Attorney-in-Charge
                                              Texas Bar No. 24041809
                                              S.D. Tex. Bar No. 562260
                                              121 N. 10th Street
                                              McAllen, Texas 78501
                                              Telephone: (956) 630-3266
                                              victor@vrodriguezlaw.com

                                              Counsel for Defendant


                                              ACTING UNITED STATES ATTORNEY
                                              JENNIFER B. LOWERY

                                              By: _/s_N. Joseph Unruh          ____________
                                              N. JOSEPH UNRUH
                                              Assistant United States Attorney
                                              United States Attorney
                                              Southern District of Texas No. 1571957
                                              Texas Bar No. 24075198
                                              1701 W. Bus. Hwy. 83, Suite 600
                                              McAllen, TX 78501
                                              Telephone: (956) 618-8010
                                              Facsimile: (956) 618-8016
                                              Email: Neil.Unruh@usdoj.gov

                                              Attorney in Charge for United States
                                CERTIFICATE OF SERVICE

       On March 26, 2021, I served the foregoing document via the District Clerk’s CM/ECF

system and all counsel of record will be served accordingly.


                                                               /s Victor Rodriguez
                                                               Victor Rodriguez
